Citation Nr: 0908371	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1951 to June 1971.  He died in February 1983.  
The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision, the RO 
reopened the claim for service connection for the cause of 
the Veteran's death, and denied it on the merits.  The 
Appellant submitted a notice of disagreement with this 
decision in September 2003.  The RO did not issue a 
responsive statement of the case, and the July 2003 decision 
is not final.  Following an April 2006 RO decision, in which 
the RO determined that new and material evidence was not 
received to reopen the matter, the Appellant returned a 
notice of disagreement, and a statement of the a case was 
issued in May 2007.  The Appellant perfected her appeal one 
month later.      

As a matter of history, the Board notes that by way of a 
March 1983 decision, the RO denied the Appellant's initial 
claim for entitlement to service connection for the cause of 
the Veteran's death.  At this time the RO found that the 
cause of the Veteran's death was not noted during service or 
within the presumptive period, that the cause of the 
Veteran's death was not etiologically related to any service-
connected condition, and that the Veteran's service-connected 
conditions did not contribute materially and substantially to 
the cause of the Veteran's death.  In a November 2002 
decision, the RO found that new and material evidence was not 
received to reopen the claim for service connection for the 
cause of the Veteran's death.  The Appellant did not appeal 
the November 2002 decision and it is the last final decision 
of record.   

While the July 2003 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has recharacterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO declined to 
reopen a claim for service connection for cause of death 
because the Appellant failed to submit new and material 
evidence that showed the Veteran's cause of death was related 
to service; the Veteran was notified of that decision later 
that month, but did not appeal.  

2.  Since the November 2002 decision, evidence received is 
not new and material evidence that raises a reasonable 
possibility of substantiating the claim of service connection 
for the cause of the Veteran's death.  VA has not received 
evidence that tends to show the bacterial peritonitis or the 
cirrhosis, which caused the Veteran's death, was manifested 
during service or shown to be causally related to any aspect 
of his period of service, nor has VA received any evidence 
supporting a connection between the Veteran's service-
connected pulmonary tuberculosis and his death.  

    
CONCLUSION OF LAW

1.  The November 2002 rating decision that declined to reopen 
a claim for service connection for cause of death became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008). 

2.  New and material evidence sufficient to reopen the claim 
for service connection for the cause of the Veteran's death 
has not been received since the last final decision in 
November 2002; the requirements to reopen a claim for service 
connection for the cause of death have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and provide the Appellant with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The Appellant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the 
unestablished element(s) in order to reopen the previously 
denied claim.  Id. 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
found that when adjudicating a claim for DIC (Dependency and 
Indemnity Compensation) (including a claim for entitlement to 
service connection for the cause of the Veteran's death).  
For a claim of DIC, VA notice to the appellant must include 
the following: a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. 

Here, prior to the July 2003 RO decision in the matter, VA 
sent a notice letter to the Veteran in April 2003.   The 
April 2003 letter informed the Appellant of what evidence is 
required to substantiate the claims, and apprised the 
Appellant as to her and VA's respective duties for obtaining 
evidence.  Subsequent notice letters were sent in March and 
November 2006.  The March 2006 letters from VA notified the 
Appellant of what constituted "new" and "material" 
evidence pertaining to her claim for service connection for 
cause of the Veteran's death.  See Kent, 20 Vet. App. at 9.  
VA informed the Veteran in the November 2006 letter on how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

While the Appellant may not have been given the specific 
notice required by the Court in the Hupp decision, cited 
above, the RO notified the Appellant of the fact that the 
Veteran was not service-connected for any condition related 
to his death at the time of his death.  The single contention 
in this matter is that the Veteran's fatal bacteria 
peritonitis and cirrhosis were related to service.  
Development action by VA throughout the course of this appeal 
shows communication to the Appellant as to exactly the type 
of evidence needed to support her contention and prevail in 
this claim.  By documents and statements she has added to the 
record throughout the course of this appeal, and through the 
arguments from her representatives over the years, the 
appellant has indicated her clear understanding of what 
evidence and information is required to substantiate her 
claim based on the not yet service-connected condition that 
took her husband's life.  The Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

In addition to its duty to notify, or inform, the Appellant 
with regard to her claim, VA also has a duty to assist the 
Appellant in the development of the claim.  This duty 
includes assisting the Appellant in the procurement of 
service treatment records and records of pertinent medical 
treatment since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran. VA did 
provide the Appellant with a VA medical opinion regarding the 
Veteran's cause of death in June 2003.  The Appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.	Application to Reopen Claim Based on New and Material 
Evidence 

The Appellant seeks to reopen a claim of entitlement to 
service connection for cause of the Veteran's death.  A 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision; and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 4105(b) and (c). 

If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  In 
the instant matter, there is a prior final decision on this 
matter dated in November 2002.  Before reaching the 
underlying claim of entitlement to service connection, the 
Board must first determine whether new and material evidence 
has been presented to establish its jurisdiction to review 
the merits of the previously denied claim - even though the 
RO reopened the claim in the July 2003 rating decision.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995). 

In determining whether any new evidence has been received 
that relates to an unestablished fact necessary to 
substantiate the claim, a review of the rules for 
establishing service connection are useful.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 38 C.F.R. § 3.312(b).  A service-connected 
disability is the contributory cause of death when the 
disability is shown to have contributed substantially and 
materially to the Veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  38 C.F.R. § 3.312.

Service connection may also be established for the cause of a 
veteran's death, when the death causing condition is found to 
be related to service.  In order to grant service connection 
for the disability that caused the Veteran's death, there 
must be evidence proving that the disability was related to 
service.  To prevail there would have to be medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the disability that resulted in the Veteran's death. 

In this case, prior to the RO decision at issue in the 
current appeal, the RO, in a November 2002 decision, declined 
to reopen the claim for service connection for cause of the 
Veteran's death because the Appellant failed to submit new 
and material evidence that showed the Veteran's cause of 
death was related to his service.  Essentially, the RO did 
not receive evidence showing that the death causing 
conditions, bacterial peritonitis or cirrhosis, were related 
to service, or that that the service-connected pulmonary 
tuberculosis was related to the Veteran's death.  The 
Appellant did not initiate an appeal and the November 2002 
decision became final because the Appellant failed to perfect 
a timely appeal to the Board.  38 U.S.C.A. § 7105(b) and (c).  

A review of the facts available at the time of the last final 
decision in November 2002 is useful in applying the rules to 
reopen a claim. 

The official certificate of death shows that the Veteran died 
in February 1983.  In the certificate, it is recorded that 
the immediate cause of was determined to be cardiac arrest 
due to or a consequence of bacterial peritonitis, which was 
in turn due to or a consequence of end stage cirrhosis.  
There was no autopsy performed.  
The February 1983 narrative summary from the Naval Regional 
Medical Center in Camp Lejeune, North Carolina (NRMC) showed 
that the Veteran's final diagnosis was cardiac respiratory 
arrest secondary to bacteria peritonitis and sepsis, as a 
result of end stage liver disease and immunosuppressant 
illness.  The Veteran's end stage liver disease and failure 
were secondary to cirrhosis and alcoholism.  

A review of the Veteran's service treatment records showed 
that during his twenty years of service he was seen for 
various complaints and conditions, including for several 
musculoskeletal injuries and conditions such as puncture 
wounds, abrasions, and head and chest contusions.  In 
addition, during service he was diagnosed with various 
conditions including acute bronchitis, infectious hepatitis 
with jaundice, influenza, duodenal ulceration, headaches and 
insect bites.  

Regarding the hepatitis diagnosis, the Veteran was diagnosed 
with infectious hepatitis (undetermined type) with jaundice 
in a July 1953 service treatment record.  By November 1953, 
the physical examination report in the Veteran's service 
treatment records showed no abnormal evaluations referable to 
conditions listed on the certificate of death.  There were no 
pertinent abnormal findings indicated on all the subsequent 
service medical examination through May 1971, to include no 
conditions referable to the infectious hepatitis in July 
1953. 

All of this was on file at the time of the last final 
decision in November 2002.

In the instant matter, the Appellant filed her application to 
reopen the claim for service connection for the cause of the 
Veteran's death in April 2003.  In the course of the 
Appellant's recent claim, the RO received the following 
evidence from the Appellant: publications on bacteria 
peritonitis, tuberculosis, alcoholism, and post-traumatic 
stress disorder and its relation to alcoholism; an April 1976 
medical record from Navy Regional Medical Center (NRMC) for a 
contused rib; and a letter from the Chairman on the Committee 
of Veteran's Affairs pertaining to the addition of cirrhosis 
to the presumptive list of conditions for former prisoners of 
war (POWs).  The RO obtained a VA medical opinion in June 
2003 that addressed the question of whether the Veteran's 
hepatitis in service was causally related to the Veteran's 
death.  Finally, the RO has also received statements from the 
Appellant that raised several additional contentions 
pertaining to her claim. 

Although, all the above-mentioned evidence was not on file at 
the time of the last final decision, and therefore 
constitutes "new" evidence; none of the evidence is 
"material" sufficient to reopen the Appellant's claim.  For 
the additional evidence to be "material", it must relate to 
an unestablished fact necessary to substantiate the claim, 
and it must raise a reasonable possibility of substantiating 
the Appellant's claim.  If the additional evidence is 
received that weighs against the Appellant's claim, then it 
cannot be said to raise a reasonable possibility of 
substantiating the Appellant's claim, and it is not material.  
See 38 C.F.R. § 3.156

None of the additional evidence received from the Appellant 
constitutes "material" evidence pursuant to 38 C.F.R. 
§ 3.156.  The various medical publications do not show that 
the conditions that caused the Veteran's death were in any 
way related to his period of service, nor do they show that 
his service-connected pulmonary tuberculosis was related to 
the cause of his death.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Here, crucially, the medical publication evidence which has 
been submitted by the Appellant is general in nature and does 
not specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.  The publications 
do not provide additional evidence that is related to 
Veteran's cause of death.  

Likewise, the letter from the Committee Chairman relating to 
conditions common in POWs is not material evidence.  There is 
no evidence that the Veteran was POW, and the addition of 
cirrhosis to the presumptive list of conditions for POWs does 
not materially apply in this matter.  

Additionally, the April 1976 medical record from NRMC that 
pertains to a contused rib is not related to the conditions 
associated with the Veteran's death.  Here, the medical 
records are dated five years after the Veteran's service and 
do not fall within the "service department records" 
exception to the requirements of 38 C.F.R. § 3.156. See 
38 C.F.R. § 3.156(c) (pertaining to the addition of relevant 
official service department records that existed and had not 
been associated with the claims).

The June 2003 VA medical opinion also is not material to the 
appellant's claim because it weighs against the claim and 
could not raise a possibility of substantiating the 
Appellant's claim.  The VA medical opinion further shows that 
the Veteran's cause of death is not related to his service.  
The VA examiner stated that the Veteran's hepatitis in 1953 
was an acute illness, and that there was no indication of 
persistent abnormal liver tests until 1976 when the Veteran 
was diagnosed with alcoholic liver disease.  He noted that 
there was no mention of chronic hepatitis or chronic abnormal 
liver function test.  The VA examiner concluded that there is 
nothing in the record to support a diagnosis of chronic 
hepatitis, and that alcohol was the only hepatotoxic agent 
involved in the decline of the Veteran's liver.  He 
summarized by stating that it is not likely that the 
cirrhosis, bacterial peritonitis and death was due to the 
acute icteric illness that the Veteran had in 1953.  He 
further stated that the1953 acute icteric illness was not a 
contributing factor at all in the Veteran's death.  The June 
2003 VA medical opinion clearly constitutes evidence tending 
to disprove the appellant's claim that the Veteran's cause of 
death was related to service.   It cannot be said to raise a 
possibility of substantiating the Appellant's claim.

Finally, the Board notes that the Appellant has raise several 
contentions since the last final decision in November 2002; 
however, the Board finds that none of the contentions are 
supported by medical evidence or by current law.  

In particular, the Board notes that the Appellant argued that 
the Veteran's fatal cirrhosis was due to his alcoholism and 
that his alcoholism is a disease that he developed in 
service.  Alcoholism is not a disease for which direct 
service connection can be granted.  38 U.S.C.A. § 1110.  The 
Board notes that the United States Court of Appeals for the 
Federal Circuit has held that while 38 U.S.C.A. § 1110 
precludes compensation for primary alcohol abuse disabilities 
and secondary disabilities that result from primary alcohol 
abuse; this statute does permit compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  Here, the 
appellant does not assert that alcoholism is secondary to a 
service-connected condition and the evidence of record does 
not support that finding.  The additional evidence that 
showed the Veteran was diagnosed with alcoholism shortly 
after service does not substantiate the Appellant's claim 
because primary alcoholism cannot be service-connected. 

The Appellant has also submitted newspaper articles in which 
various groups have called for reform of VA law pertaining to 
presumptive service connection.  In respect to this 
situation, the Board is constrained by the current law, which 
in light of the facts of this case, does not allow a 
favorable decision.

In sum, the evidence that has been received since the last 
final RO decision denying service connection for the cause of 
the Veteran's death in November 2002, does not relates to an 
unestablished fact necessary to substantiate the claim so as 
to raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Since the additional evidence 
is not both "new" and "material", the Board finds that the 
requirements to reopen the Appellant's claim have not been 
met, and that the Board is precluded from reviewing the 
merits issue de novo.  

The decision here has been made based on the existing 
records.  If, however, in the future the Appellant is able to 
provide new and material evidence on this issue, the claim 
may then be reopened and re-adjudicated based on that new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (fed. Cir. 1988). 



ORDER

New and material evidence has not been received in order to 
reopen the Appellant's claim for service connection for the 
cause of the Veteran's death, and the appeal is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


